Citation Nr: 0601132	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  96-05 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post left knee replacement.

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the service-connected left 
knee disability.

3.  Entitlement to service connection for a cervical spine 
disorder, either directly or as secondary to the service-
connected left knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and from October 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefits 
currently sought on appeal.  In June 1999 and May 2003, the 
Board remanded the claims for further development.  During 
the long course of this appeal, the veteran relocated to 
Florida; thus, his claims fall under the jurisdiction of the 
St. Petersburg RO.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in New York, New York in November 2001 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by an 
intermediate range of pain, with flexion limited to between 
70 and 90 degrees, and extension limited to between 0 and 5 
degrees.

2.  There is no evidence of severe painful motion or 
weakness, of ankylosis of the knee, or of marked malunion or 
nonunion of tibia and fibula impairment.

3.  A right hip disorder has not been medically related to 
the veteran's service-connected disability of status post 
left knee replacement.  

4.  A cervical spine disorder was first manifested many years 
after service, and has not been medically related to the 
veteran's periods of active service, or to his service-
connected disability of status post left knee replacement.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post left knee replacement are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.71a, Diagnostic Code 5055 (2005).

2.  A right hip disorder is not proximately due to, or the 
result of, the service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

3.  A cervical spine disorder was not incurred or aggravated 
in the veteran's active duty service, nor may one be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A cervical spine disorder is not proximately due to, or 
the result of, the veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from a claim 
for an increased evaluation for a knee disability, and 
original claims for service connection for hip and neck 
disabilities.  In this context, the Board notes that a 
substantially complete application was received in January 
1995 and adjudicated in June 1995, prior to the enactment of 
the VCAA.  However, in April 2004, the AOJ provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claims 
for an increased evaluation and for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In May 2005, 
the AOJ readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the April 2004 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  The veteran's 
service medical records are of record.  All identified and 
relevant private and VA treatment records have been secured.  
Records associated with the veteran's grant of Social 
Security Administration disability benefits also have been 
retrieved.  The veteran has undergone physical examinations 
in conjunction with each of his claims.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of trauma to 
the left knee in March 1952 and was assigned a noncompensable 
rating.   After degenerative changes were found in 1975, the 
disability was recharacterized as degenerative arthritis of 
the left knee with a medial meniscus tear, and evaluated as 
10 percent disabling under DC 5010-5259.  The veteran 
underwent total left knee replacement surgery in 1991.  By 
rating decision in September of that year, the disability was 
recharacterized as status post total left knee replacement 
under DC 5055.  The 100 percent rating for one year of 
convalescence was granted, followed by a 30 percent rating, 
which has stayed in place since, with the exception of other 
periods of convalescence.  

It is noted that the veteran applied for an increase in his 
evaluation from 30 percent in March 1995.  The rating 
decision denying the same (and the one on appeal here) is 
dated in June 1995.

Under the rating criteria for DC 5055, 30 percent is the 
minimum rating.  Chronic residuals, consisting of severely 
painful motion or weakness in the affected extremity, are 
rated at 60 percent.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
DC 5055.

In this case, VA and private treatment records are available 
for the span of the appellate period.  The veteran has been 
consistently treated for pain in the left knee, but is 
continually noted to be able to walk and do so without 
assistive devices.  He has been able to undergo physical 
therapy on the rebuilt left knee.  While the veteran did 
report severe pain on one occasion just before his second 
left knee replacement in January 2005, this appears to have 
resolved with the surgery, for which it is noted he is 
currently receiving the 100 percent rate during the year 
following it.  The evidence does not demonstrate severe 
weakness in the joint either.  Based on a review of the 
evidence, the Board finds that a 60 percent rating under DC 
5055, for chronically severe pain or weakness, is not 
warranted.  Accordingly, the disability must be rated by 
analogy under the criteria of diagnostic codes 5256, 5261, or 
5262.  

The criteria of DC 5256 (ankylosis of the knee) are as 
follows: 30 percent for favorable angle in full extension, or 
slight flexion between 0 degrees and 10 degrees; 40 percent 
for ankylosis in flexion between 10 degrees and 20 degrees; 
50 percent for ankylosis in flexion between 20 degrees and 45 
degrees, and 60 percent for extremely unfavorable ankylosis, 
or ankylosis in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, DC 5256.

There have been multiple occasions throughout the appellate 
period on which the veteran's range of motion has been 
measured.  In addition to the three VA examinations of record 
(in March 1995, June 2002, and April 2005), measurements were 
taken twice in 2000, once in 2001, four times in 2003, and 
once in 2004.  Applying the criteria of DC 5256 to veteran's 
ranges of record, he is not entitled to a compensable rating 
under this diagnostic code, since his flexion has 
consistently been between 70 and 90 degrees, well above the 
regulatory provisions in the next higher rating categories.  
Additionally, there is no evidence that his knee is  
ankylosed.

The criteria for diagnostic code 5261 (limitation in 
extension of the leg) are as follows: 0 percent for extension 
limited to 5 degrees; 10 percent for extension limited to 10 
degrees; 20 percent for extension limited to 15 degrees; 30 
percent for extension limited to 20 degrees; 40 percent for 
extension limited to 30 degrees; and 50 percent for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Applying 
these criteria to veteran's ranges, he is not entitled to a 
compensable rating under this diagnostic code, since he is 
able to extend his leg to between 0 and 5 degrees (roughly 
normal extension).

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 30 percent with marked knee 
or ankle disability; and 40 percent for nonunion of the tibia 
and fibula, with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, DC 5262.  Applying these criteria to veteran's 
ranges, he is not entitled to a compensable rating under this 
diagnostic code. There is no evidence of any impairment of 
the tibia and fibula. 

Thus, the Board finds that the veteran is currently receiving 
the maximum schedular rating warranted based on his 
disability picture, that is, the 30 percent rating under DC 
5055.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.




Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Arthritis is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Additionally, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Also, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Right Hip Disorder

The veteran contends that his service-connected left knee 
disability caused him to develop a limp, which in turn caused 
the degenerative changes he has currently in his right hip.  
Thus, he is claiming secondary service connection for the 
right hip disorder.

Service connection was established for residuals of trauma to 
the left knee in March 1952.  The disability was 
recharacterized in September 1991 after the veteran underwent 
left knee replacement surgery. 

Available medical records, both private and VA, date from 
June 1975 to August 1982, and then from March 1991 to April 
2005.  These records reveal that the earliest indication of a 
possible right hip disorder was in September 2000, at which 
time the veteran presented with complaints of right groin 
pain.  An x-ray of the right hip was within normal limits.  
In July 2001, the veteran reported right hip pain at night, 
and underwent further x-ray studies.  These revealed mild 
degenerative changes.  

In November 2001, two VA physicians submitted opinions 
referable to a nexus between the veteran's left knee 
disability and his right hip pain.  Dr. E.W. indicated the 
veteran's hip pain was "probably related to chronic left 
knee pain."  Dr. P.A. opined that, regarding the hip pain, 
there was "a possibility of service connection to his left 
knee condition." 

The veteran underwent VA examination in June 2002 in 
conjunction with his claim, at which time his medical records 
were reviewed by the same Dr. P.A. from November 2001.  A 
gait abnormality ("varus deformity but stable on the left 
knee") was noted for the first time.  Upon examination, Dr. 
P.A. rendered the opinion that the veteran's right hip 
degeneration was not likely related to his left knee 
disability.   He added an addendum to this opinion in March 
2003, explaining that the mild degeneration in the right hip 
was age-related, rather than a product of the left knee 
disability.  He further indicated that it was unlikely that 
the right hip had been aggravated in any way by the left knee 
disability. 

The Board notes that in assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the June 2002 opinion by Dr. P.A., 
coupled with his March 2003 addendum, carry the most weight 
with respect to the nature of the relationship between the 
veteran's service-connected left knee disability and his 
current degenerative changes in his right hip.  This opinion 
argued against a relationship after a review of the claims 
folder, and provided a reasonable basis for such a 
conclusion, namely that the right hip disorder was age-
related.

The prior November 2001 opinion by Dr. P.A. merely discussed 
a "possibility" of a connection, which does not rise to the 
level of probability required in such determinations.  
Furthermore, it did not appear that the doctor had access to 
the veteran's complete record at that time.  In Dr. E.W.'s 
November 2001 opinion, he failed to state any basis at all 
for his conclusion of a relationship.  Also, there is no 
indication he had reviewed any of the veteran's pertinent 
records or specifically examined the veteran's hip at that 
time.  Without such support, his opinion is discounted 
heavily. 

The Board finds that there is not an approximate balance of 
positive and negative evidence in this case on the question 
of whether a hip disorder is proximately due to, or the 
result of, the service-connected left knee disability.  In 
fact, the preponderance of the evidence is against the 
veteran's claim of a connection; therefore, the benefit of 
the doubt provision does not apply.  Secondary service 
connection for a right hip disorder is not warranted.

The Board observes that the evidence does not support, nor 
does the veteran himself allege, a direct link to an incident 
during his service for the right hip disorder.  Therefore, it 
will not be discussed further.

Cervical Spine Disorder

The veteran contends that while performing maneuvers on 
active duty in Korea in 1950 to 1951, he sustained injury to 
his neck, which has caused continuous pain since that time.  
Alternatively, he contends that the current degenerative 
changes in his neck are due to the limp caused by his 
service-connected left knee disability.  Therefore, he is 
claiming both direct and secondary service connection.

Service medical records are negative for reference to any 
cervical spine disorder.  The enlistment and separation 
examinations from both periods of active duty find the spine 
to be normal and without abnormality. 

The Board notes, however, that the veteran's DD Form 214, 
Report of Separation, confirms that he served in a 
reconnaissance company of an infantry division during the 
Korean War.  In the case of any veteran who engaged in combat 
with the enemy in service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  
However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996). 

The Board finds the veteran's statements regarding 
experiencing cervical spine pain in service to be credible.  
However, there must still be medical evidence of a nexus 
between such pain and his current degenerative changes to 
establish direct service connection.

The veteran separated from service in July 1951.  Available 
post-service records, dated from June 1975 to August 1982, 
and then from March 1991 to April 2005 reveal that in April 
1982, the veteran first sought treatment for a "gradual 
increase in pain in the neck" over the prior few years.  An 
August 1982 x-ray demonstrated advanced degenerative changes 
of the cervical spine with subluxation.

VA records next show the veteran was treated for complaints 
of neck pain in December 1991, and that he continued to be 
treated for the same through the present.

During the veteran's June 2002 VA examination in conjunction 
with his claim, Dr. P.A. conducted a review of the claims 
file and took a history from the veteran who indicated his 
pain started several years ago. Upon examination, Dr. P.A. 
gave an opinion as to secondary service connection only.  In 
his March 2003 addendum, however, Dr. P.A. reviewed the June 
2002 examination report and the claims file, and added that 
the cervical spine degeneration was age-related, and 
therefore it was not due to anything that occurred in 
service.  

Also of record is a March 2003 VA outpatient progress note 
taken in the course of an orthopedic consultation.  The 
orthopedic surgeon stated that the degenerative changes in 
the veteran's neck "may be the result of trauma, which he 
possibly could have sustained at the time he injured his 
knee," referring to the in-service injury to the veteran's 
left knee in or around 1951.

As stated above, it is the Board's responsibility to evaluate 
the medical evidence, while not imposing its own medical 
judgment on the record.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   Based on a review of all the evidence, the Board 
finds that the June 2002 opinion and subsequent addendum are 
more credible than the March 2003 outpatient note on the 
issue of etiology of the veteran's cervical spine disorder.  

Dr. P.A. specifically stated he reviewed the veteran's claims 
file and examined his cervical spine.  He offered a sound 
reason for the veteran's degenerative changes that were first 
documented in 1982, more than thirty years after the veteran 
separated from service, indicating they were age-related.  

The orthopedic surgeon, however, did not have access the 
veteran's prior medical files or his service records.  Nor 
did he indicate anything more than a "possibility" that the 
veteran "could have injured" his neck when he injured his 
knee back in service.  It is noted that the veteran has not 
even alleged such a singular event or connection.  The Board 
finds this opinion to be speculative at best, and notes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  

Relative to secondary service connection, there is a November 
2001 opinion by Dr. E.W. who indicated that it was 
"possible" that the veteran's neck pain was worsened by his 
chronic lower extremity problems, apparently referring to the 
veteran's service-connected left knee disability.  As 
explained above, however, a mere possibility of a connection 
does not rise to the evidentiary level necessary to establish 
service connection.  

Additionally, the March 2003 addendum by Dr. P.A., referenced 
above, stated that the cervical spine disorder was not likely 
the result of, nor had it been aggravated by, the veteran's 
service-connected left knee disability. 

The competent evidence suggesting the possibility of a 
connection between the veteran's service-connected left knee 
disability and his cervical spine disorder is less persuasive 
than the evidence against such a connection.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Secondary 
service connection is not warranted.

The Board notes with respect to presumptive service 
connection for chronic diseases such as arthritis, it must 
become manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
this case, the veteran separated from service in July 1951.  
The first evidence of arthritis in the cervical spine was in 
April 1982, roughly thirty years after separation.  Thus, the 
presumption is not applicable in this case.

In sum, service connection is not warranted on either a 
direct or secondary basis for a cervical spine disorder. 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for status 
post left knee replacement is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


